Opinion issued March 31, 2011


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-07-01041-CV
———————————
Don McCaffety, Appellant
V.
Manji
Maredia, Appellee

 

 
On Appeal from the County Civil Court at Law Number Two
Harris County, Texas

Trial Court Case No. 847037
 

 
MEMORANDUM OPINION
          This
appeal has been pending since November 2007. In July 2008, the appeal was abated due to bankruptcy.
The bankruptcy proceeding was dismissed in January 2009. After notice to the
parties, to which the Court received no response, we reinstated and dismissed the appeal
for want of prosecution on May 28, 2009. 
See Tex. R. App. P.
42.3 (b) (providing that appellate courts may dismiss appeal for want of
prosecution after giving notice to all parties).  However, appellant filed a  motion for rehearing requesting that the Court
withdraw its opinion and judgment of May 28, 2009 and reinstate the appeal,
which we granted.  The appeal was again
reinstated in September 2009.
          After rehearing was granted, appellant
still failed to file an appellant’s brief. 
The Clerk of this Court again sent the parties notice that appellant’s
brief had not been filed and the case could be dismissed for want of
prosecution anytime after ten days from the date of the notice.  Appellant filed a motion for extension of
time to file his brief, which we granted, giving appellant until February 21,
2010 to file his brief.  Appellant did
not file a brief.  Appellant ultimately
filed a second suggestion of bankruptcy, but public records demonstrate that the
bankruptcy referenced by appellant was dismissed by the bankruptcy court in
November 2010.  We sent appellant another
notice that his appellant’s brief had not been filed and his appeal could be
dismissed for want of prosecution anytime after ten days from the date of the
notice.  See Tex. R. App. P. 38.8(a);
42.3(b).  In response, appellant did not
file a brief but did file a request for an extension of additional time to file
his brief.  The reasons provided by
appellant as necessitating more time do not justify further extension of this
appeal after over three years pending without an appellant’s brief. 
          Appellant’s motion for extension of
time to file appellant’s brief is denied.
          This appeal is dismissed for want of
prosecution.
PER CURIAM
Panel consists of Chief Justice Radack and Justices
Alcala and Bland.